Citation Nr: 0213077	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches, the residuals of migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran had service in the National Guard, including a 
period of active duty for training from July 30 through 
August 13, 1983 and a period of inactive duty training from 
April 27 to April 29, 1984.

The issue of entitlement to an increased rating for the 
veteran's service-connected residuals of a skull fracture 
case was previously before the Board of Veterans' Appeals 
(Board) in February 1999, at which time, it was remanded for 
further development.  Following that development, the RO 
granted entitlement to service connection for migraine 
headaches as part and parcel of the veteran's service-
connected residuals of a skull fracture.  The RO assigned a 
30 percent rating, effective July 23, 1997.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDING OF FACT

The veteran has migraine headaches 1 - 2 times a month which 
are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches, the residuals of a skull fracture, have 
not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.42, 
4.124a, Diagnostic Code (DC) 5296-8100 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

THE FACTS

Private medical records show that during active duty for 
training in August 1983, the veteran was involved in a 
motorcycle accident.  X-rays revealed linear fractures of the 
frontal and parietal areas of his skull.  In April 1984, 
during inactive duty training, he sustained a laceration on 
the back of his head, when he was involved in a jeep 
accident.

During a VA orthopedic examination in March 1998, the history 
of the veteran's motor vehicle accidents were noted.  He 
reported that he had continuous headaches.  

During a VA psychiatric examination in March 1998, the 
veteran reported that he could not work from week-to-week 
without getting treatment from a chiropractor for pain in the 
base of his neck.

VA outpatient records, dated from March 1998 through March 
2002, show that the veteran was treated primarily for 
disability of the spine and psychiatric complaints.  
Occasional complaints of and treatment for headaches were 
noted, most recently from September 2001 through December 
2001.  Medication was prescribed for those headaches.  In 
September 2001, following an argument with a hotel manager, 
the veteran was treated for what he characterized as the 
worst headache of his life.  The impression was posterior 
headache.  Computerized tomography of the head was negative.  
In December 2001, the veteran's health care provider stated 
that the veteran continued to complain of severe back and 
neck pain accompanied by migraine headaches.  She opined that 
the veteran would benefit from vocational rehabilitation for 
occupational training.

The veteran's VA outpatient treatment records (dated as 
indicated) show that he had been employed in various jobs, 
including the following:  home improvement contractor, May 
1998; service desk worker for a company called Furrows, July 
and August 1998; construction foreman for a building company 
in Versailles, August 1998; lead carpenter helping to finish 
Clays Mill Baptist Church, September 1998; working with 
horses at Keene Ridge Farm, November 1998; and changing light 
bulbs, replacing sinks, and replacing drains, February 2000.  
The most recent records from July 2000 to December 2001 and a 
March 2002 Report of Contact (VA Form 119) show that he is a 
carpenter, whose work takes him out of town from 3 weeks to 
several months.

During a VA neurology examination, performed in July 2000, it 
was noted that the veteran was a carpenter.  He reported 
headaches 1 - 2 times a month, lasting as long as 48 hours.  
He described them as intermittent and throbbing in nature and 
usually hemi-cranial, greater on the right than the left.  
There was no associated aura; nausea or vomiting; 
photophobia; or hyperacusis.  The veteran reported that they 
were refractory to simple analgesics.  No neurologic deficits 
were found during the examination, and the examiner 
recommended that the veteran's primary care provider 
institute prophylactic and abortive therapy.

In a February 2001 addendum to the report of the VA 
examination, the examiner stated that the veteran was 
sensitive to light and that his headaches occurred  1 - 2 
times a month.  The examiner reported that he was unable to 
comment on the veteran's need for medication or the type or 
dose.  He was also unable to comment as to whether the 
veteran could work during his migraine attacks or if he was 
bedridden.

In November 2001, the RO received the veteran's application 
for VA vocational rehabilitation.  His goal was to work with 
computers.

In May 2002, the veteran had a hearing at the RO.  He 
testified that his headaches had interfered with his 
employment to the extent that he had had to take lesser forms 
of employment.  He also testified that his employment history 
was as a tool and die maker and as a carpenter.  He noted 
that he had recently been accepted for VA vocational 
rehabilitation so that he could find more suitable 
employment.  During his hearing, the veteran submitted a 
diary of his headache activity, showing an average of one 
headache per month lasting 4 to 7 days.  
By a rating action in June 2002, the RO granted entitlement 
to service connection for the residuals of a spine injury, 
status post diskectomy with degenerative disc disease.  A 30 
percent rating was assigned, effective March 17, 1999.

ANALYSIS

The veteran seeks a rating in excess of 30 percent for 
migraine headaches, the residuals of a skull fracture.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's June 1998 decision on appeal, which granted 
entitlement to service connection for the residuals of a 
skull fracture (currently evaluated as 30 percent disabling), 
was an initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's migraine headaches, residuals of a skull 
fracture are rated under 38 C.F.R. § 4.71a, DC 5296 and 
38 C.F.R. § 4.124a, DC 8100.  The Board notes, however, that 
DC 5296 is used to rate those head injuries, in which there 
has been a loss of part of the skull, both inner and outer 
tables.  Such ratings variously contemplate head injuries 
with brain hernia and without brain hernia.  In this case, 
there is no evidence that the veteran's skull fractures 
during service resulted in any loss of part of the skull.  
Accordingly, his headaches will be rated under DC 8100.  

Under DC 8100, a 30 percent rating is warranted for 
characteristic prostrating migraine attacks which occur on an 
average once a month over last several months.  A 50 percent 
rating is warranted for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  

The veteran reports that he has 1 to 2 headaches a month, 
generally lasting from 4 to 7 days.  Although he states that 
he must lie down in a dark quiet room when he gets such a 
headache, there is no competent evidence to show that such 
headaches are of such frequency or severity as to cause 
severe economic inadaptability.  He notes that he has 
recently applied for VA vocational rehabilitation so that he 
can change jobs and work with computers; however, the 
evidence shows that his ability to function in his recent 
jobs has not been severely impaired by his headaches.  
Indeed, he has worked fairly steadily for the last several 
years on a horse farm and as a carpenter, home improvement 
contractor, and service desk worker.  Despite his headaches, 
he has been able to work away from home for any where from 
several weeks to six months and has even been able to obtain 
work in a supervisory capacity, i.e., construction foreman.  
Accordingly, the evidence shows that the frequency and 
severity of his headaches more nearly reflect the criteria 
for the 30 percent rating currently in effect.  As such, his 
claim must be denied.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected migraine headaches, residuals of a skull 
fracture have been generally consistent since July 23, 1997, 
the date that service connection and the 30 percent rating 
became effective.  Accordingly, there is no basis to invoke 
the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected migraine headaches.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2001).  Rather, the record shows that the manifestations of 
his migraine headaches are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2001). 

Finally, in evaluating this appeal, the Board finds that the 
RO has met its duty to assist the veteran in the development 
of his claim under the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  By virtue of information sent 
to the veteran, including the Board remand in February 1999; 
the statement of the case (SOC), issued in July 1998'; and 
the supplemental statements of the case (SSOC), issued in 
October 2001 and June 2002, the veteran was notified of the 
evidence necessary to substantiate his claim.  Indeed, the 
elements of the veteran's duty to assist were set forth in a 
letter sent to the veteran in January 2001.  Moreover, the 
applicable law and regulations were set forth in detail in 
the June 2002 SSOC.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant; and 
in fact, it appears that all evidence so identified has been 
obtained and associated with the claims folder.  In fact, the 
RO made numerous requests for evidence, including those to 
private practitioners (e.g., December 1997), VA medical 
facilities (e.g., March 1999 and January 2002), and the 
veteran (e.g. December 1997, January 1998, and March 1999).  
Relevant evidence obtained consists of VA outpatient records 
reflecting treatment from March 1998 through March 2002; and 
the reports of VA examinations, performed in March 1998 and 
July 2000.  Indeed, the veteran has not identified any 
outstanding evidence that the RO has not sought, which could 
be used to support the claim of entitlement to a higher 
rating for migraine headaches.  Finally, the Board notes that 
in May 2002, the veteran had a hearing before a hearing 
officer at the RO.  Accordingly, the Board is of the opinion 
that VA has met its duties to notify and assist the veteran 
in the development of this appeal, and that there is no need 
for further development at this time. 


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches, the residuals of a brain injury, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

